PD-1514-14
                                                                     COURT OF CRIMINAL APPEALS
         FILED IN                                                                    AUSTIN, TEXAS
COURT OF CRIMINAL APPEALS                                           Transmitted 6/15/2015 12:44:42 PM

       June 15, 2015
                                                                       Accepted 6/15/2015 1:31:56 PM
                                                                                      ABEL ACOSTA
                                                                                            CLERK
   ABELACOSTA, CLERK
                                  NO.   PD-1514-14


STATE OF TEXAS                             §   IN THE COURT OF
                                           §
VS.                                        §   CRIMINAL APPEALS
                                           §
RONNIE DABNEY




              THIRD MOTION TO EXTEND TIME TO FILE BRIEF


TO THE HONORABLE JUDGES OF SAID COURT:


        Now comes RONNIE DABNEY, appellee in the above styled and numbered

cause, and moves for an extension of time until June 15, 2015 to file a brief and for

good cause shows the following:

        1.      This Court granted Appellant's The State of Texas Petition for

Discretionary Review. The brief in support of Appellant's petition was due 30

days thereafter.       See Tex. R. App. Proc. 70.1.    On or about May 1, 2015,

Appellee received a notice by electronic filing that Appellant's (The State of

Texas) had not been filed in a timely fashion. This caused confusion to counsel for

Appellee as he believed that the State's brief had been rejected for some reason.

Accordingly, Appellee's counsel was waiting for Appellant to submit another brief

before responding and filing Appellee's brief. The Court granted an extension to

June 1, 2015 to file the brief. However,

        2.      Additionally, Counsel has been unable to complete the brief for the
following reasons:

                     1.   From March 23, 2015 to April 21, 2015, counsel with the

assistance of the Texas Lawyer's Assistance Program entered into an alcohol

rehabilitation facility in Austin, Texas. Counsel was out of the office until April

22,2015. After being gone for a month, counsel was way behind.          Counsel has

had trial settings and contested hearings since his release from rehab.

Additionally, counsel was in trial from May 18, 2015 to May 28, 2015 on a

medical malpractice jury trial in the 78th District Court of Wichita County, Texas.

The trial required extensive pre-trial preparations. Because counselwas out of the

office for approximately 7 weeks durig the last 2 Vi months, he has been catching

up on his obligations.

      3.       Counsel has e-filed the brief today. Counsel requests an extension

until today.

      WHEREFORE,           PREMISES CONSIDERED, appellant respectfully

requests an extension until June 15, 2015, to file a brief in support of Petition for

Discretionary Review.
                                      Respectfully submitted,

                                      Mark Barber, Attorney at Law
                                      900 8th Street, Suite 116
                                      Wichita Falls, TX 76301
                                      Tel: (940) 761-3009
                                      Fax:(940)761-4060



                                      By :/s/ Mark H. Barber
                                         Mark H. Barber
                                         State Bar No. 01708050
                                         Mbarberlaw@aol.com
                                         Attorney for RONNIE DABNEY


                         CERTIFICATE OF SERVICE


      This is to certify that on June 15, 2015, a true and correct copy of the above

and foregoing document was served on the District Attorney's Office, Wichita

County, Texas, by electronic service through the Electronic Filing Manager.



                                      Mark H. Barber
                                      Mark H. Barber
                      CERTIFICATE OF CONFERENCE


      This is to certify that on June 2, 2015,1 conferred with the Assistant District

Attorney who is handling the appeal for the State of Texas and he advised that he

has no position on this motion but will leave it to the Court to decide.

                                         Is/Mark H. Barber